Citation Nr: 1541060	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-31 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  New and material evidence to reopen a service connection for residuals of breast cancer status post right segmental mastectomy, including as secondary to service-connected fibrocystic breast disease.

2.  Entitlement to special monthly compensation (SMC) based on the loss of 
25 percent or more of tissue from the right breast.

3.  Entitlement to a compensable rating for fibrocystic breast disease (FBD).


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to February 1997.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In February 2015 the Veteran testified before the undersigned sitting at the RO.  Subsequent to the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2015).  Therefore, the Board may properly consider such newly received evidence.


FINDINGS OF FACT

1.  In a July 2005 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for residuals of breast cancer status post right segmental mastectomy.  In a letter dated later the same month, the RO notified her of the determination and of her appellate rights, but she did not appeal the determination and the decision became final.

2.  The evidence received since the July 2005 rating decision is not duplicative or cumulative of evidence previously of record and raises a possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of breast cancer status post right segmental mastectomy.

3.  The evidence shows that breast cancer had its onset in service.

4.  The residuals of breast cancer status post right segmental mastectomy include loss of 25 percent or more of the tissue from the right breast.

5.  The preponderance of the evidence shows that the Veteran's fibrocystic breast disease has not produced significant alteration of size or form, malignant neoplasms, or anatomical loss of either breast.  The Veteran has not undergone a modified radical mastectomy or radical mastectomy of either breast.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision that denied entitlement to service connection for residuals of breast cancer status post right segmental mastectomy is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for residuals of breast cancer status post right segmental mastectomy.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Breast cancer was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(a) (2015).

4.  The criteria for entitlement to SMC based on loss of 25 percent or more of the tissue from a single breast are met.  38 U.S.C.A. §§ 1114(k), 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.350(a) (2015).

5.  The criteria for compensable rating for fibrocystic breast disease are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); §38 C.F.R. §§ 3.102, 4.3, 4.7, 4.116, Diagnostic Code 7626 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  As the Board is granting service connection for residuals of breast cancer, any VA errors in this regarding this issue are harmless.

The duty to notify was satisfied prior to the decision on appeal by way of a letter sent to the Veteran in October 2009 that informed her of her duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to assist the Veteran in the development of the claim includes assisting her in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and identified private and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that VA should seek to obtain.

The Veteran was provided with a VA examination in May 2010.  While the Board finds herein that certain aspects of the resulting medical opinion are not probative, recent relevant VA treatment records, medical opinions submitted by the Veteran, and lay evidence provide sufficient medical evidence of the Veteran's disability picture during the appeal period to adjudicate the claim.  The Veteran has not reported, nor does the record show, that her service-connected FBD has worsened in severity since the most recent examination in 2010.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

The Veteran was also provided an opportunity to set forth her contentions at a Board hearing conducted in February 2015.  The record reflects that at the hearing the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties a Veterans Law Judge has to fully explain the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the hearing.

The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Service connection claim

A.  Reopening the claim

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Moreover, where, as here, the prior final decision was an unappealed RO rating decision, "the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In making the determination of whether new and material evidence has been submitted to reopen the previously denied claim, the Board must review all of the evidence submitted since the last final decision.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).

The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

A July 2005 rating decision declined to reopen the claim of entitlement to service connection for residuals of breast cancer status post right segmental mastectomy.  The Veteran did not file an NOD with the July 2005 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims file within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 
24 Vet. App. 242, 251-52 (2010).  Thus, the July 2005 rating action became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.  

In July 2005 the Veteran's claim was denied because the RO found the evidence showed no link or connection between breast cancer and her period of active duty or her service-connected FBD.  New evidence submitted since the July 2005 final decision includes medical opinions (see, e.g., May 2013 VA opinion) supporting a finding that the Veteran's breast cancer had its onset in service and is therefore material.  The Board thus reopens the Veteran's claim of entitlement to service connection for residuals of breast cancer status post right segmental mastectomy for a de novo review on the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Service connection may be granted when "the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service."  38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for an increase in disability caused by a service-connected disability.  38 C.F.R. § 3.310.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of her symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence of record shows that the Veteran was diagnosed with breast cancer by biopsy in January 2001, four years after separation from service.  The record contains two medical opinions from VA physicians supporting a finding that her breast cancer had its onset in service.

Specifically, a May 2013 opinion from a VA surgeon states:

Considering what the current standard is, we feel cancers that we diagnose have been present for between six to seven years.  [As t]he timeframe after the Veteran was discharged was only four years[,] it is most likely that some aspect of this disease process was present while the Veteran was on active duty.

A May 2013 opinion from the Veteran's treating gynecologist and VA Medical Center Director of Women's Health reached a similar conclusion: "[I]t is very possible that [breast cancer] could more likely than not have been present" during service.  The Board finds these two opinions probative, as the VA physicians provided clear conclusions with supporting data, and reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The only conflicting opinion evidence is the May 2010 VA examiner's opinion.  The nurse practitioner who provided the opinion did not report findings from a physical examination of the Veteran's breasts, and opined only on the question of whether FBD caused or aggravated breast cancer.  This opinion did not address whether the Veteran's breast cancer could have had its onset in service.  Thus, the Board finds this opinion is not probative on the question of direct service connection.  Stefl, 21 Vet. App. at 124 ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Service connection is warranted when "a disease resulting in disability was incurred coincident with service."  38 C.F.R. § 3.303(a).  The Board finds that the most probative evidence shows the Veteran's breast cancer had its onset in service and service connection is warranted.

C.  Special Monthly Compensation

When evaluating any claim involving anatomical loss of one or both breasts, the Board must refer to 38 C.F.R. § 3.350 to determine whether the veteran may be entitled to SMC.  38 C.F.R. § 4.116, Note 2.  VA provides SMC under 38 U.S.C.A. § 1114(k) if a woman veteran, as a result of service-connected disability, suffers the anatomical "loss of 25 percent or more of tissue from a single breast or both breasts in combination (including loss by mastectomy or partial mastectomy), or following receipt of radiation treatment of breast tissue."  38 C.F.R. § 3.350(a).  

It is uncontested that the right partial mastectomy and subsequent radiation treatment were the result of the Veteran's January 2001 diagnosis of breast cancer.  The record shows that following the surgery and radiation treatment, the Veteran has anatomical loss of at least 25 percent of the tissue of her right breast.  The May 2013 medical opinions of her VA gynecologist and a VA surgeon, a November 2011 treatment record from a private practitioner, photographic evidence submitted by the Veteran, and numerous competent and credible lay statements show that the right breast is approximately two-thirds smaller in size and mass than the left, with surgical loss of tissue and scarring.  

In light of the grant of entitlement to service connection for breast cancer, the Board also finds that entitlement to SMC for loss of 25 percent or more of the tissue from the right breast as a residual of such cancer is also warranted.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).

III.  Increased rating claim

The Veteran's service-connected fibrocystic breast disease is currently rated noncompensably disabling under the provisions of Diagnostic Code 7626 of the Schedule for Rating Disabilities.  38 C.F.R. § 4.116 (2015).  The Veteran contends that she is entitled to a higher rating because she has significant alteration of size and form of the right breast following her February 2001 right segmental mastectomy.  The Board disagrees.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7626 rates disorders of the breast following breast surgery.  
A noncompensable rating is provided for wide local excision without significant alteration of size or form in one or both breasts.  A rating of 30 percent (one breast) or 50 percent (both) is provided following simple mastectomy or wide local excision with significant alteration of size or form.  A rating of 40 percent (one breast) or 60 percent (both) is provided following modified radical mastectomy.  Radical mastectomy warrants a rating of 50 percent (one breast) or 80 percent (both).  38 C.F.R. § 4.116, DC 7626.  Partial mastectomies, segmentectomies, and lumpectomies are considered wide local excisions for VA purposes.  Id. at Note (4).

The Veteran does not contend and the record does not show significant alteration of the left breast, or a modified radical mastectomy or radical mastectomy of either breast.  Therefore, her symptoms do not meet the criteria for a rating in excess of 
30 percent under DC 7626.

As discussed above, the record shows that following the 2001 right segmental mastectomy, the Veteran's right breast has a significant alteration in both size and form.  However, the Board finds that the surgery and resulting alteration in size and form are the result of her service-connected breast cancer, rather than her service-connected FBD.  

Prior to the 2001 surgery, her right breast had no significant alteration in size or form.  STRs show that in September 1983, the Veteran underwent a biopsy of the right breast in service that resulted in a diagnosis of benign fibroadenoma (also called FBD on her September 1996 separation examination).  Subsequent breast examinations prior to January 2001 were normal.  See STRs dated in 1990, April 1994, and September 1996 and a private treatment record dated in March 1997.  It is uncontested that the significant alteration is the result of the 2001 segmental mastectomy.  Moreover, in granting SMC, the Board found that the loss of tissue in the right breast is the residual of the service-connected breast cancer.

The Veteran contends that her FBD caused her breast cancer, and therefore that the alteration is due to the FBD.  While the Board herein grants service connection for breast cancer, the preponderance of the evidence does not show that the breast cancer was caused by FBD.  The Veteran submitted treatise evidence and medical opinion evidence that show that FBD may increase a person's risk factor for breast cancer.  However, there is no competent medical opinion evidence stating that the FBD actually caused or aggravated the Veteran's breast cancer.

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  Here, the Veteran is not competent to opine on whether her FBD caused her breast cancer.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the etiological link between FBD and breast cancer falls outside the realm of common knowledge of a lay person and the Veteran has not demonstrated that she has the requisite medical expertise to make such a determination.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).

Thus, while the Veteran does have symptoms meeting the criteria for a 30 percent rating under DC 7626, those symptoms are not due to her service-connected FBD and therefore she is not entitled to a higher rating for that particular disability.  The Board notes that in this decision it has granted service connection for breast cancer, and the agency of original jurisdiction will assign a disability rating in the first instance for that service-connected disability.

The Board has considered whether the Veteran may be entitled to a higher rating for FBD under other diagnostic codes.  Diagnostic Code 7627 addresses malignant neoplasms of the breast; as the Veteran's FBD is not characterized by malignant neoplasms, this DC is inapplicable.  Diagnostic Code 7628 directs that benign neoplasms of the breast be rated according to impairment in function.  The Veteran's FBD has been characterized by benign neoplasms, and is properly rated noncompensably under DC 7626, as the benign neoplasms have not been shown to cause significant alteration of size or form or any other impairment in function.

Other considerations

Due consideration has been given to whether staged rating are warranted in this appeal.  The Board has found that the Veteran's symptomatology was consistent throughout the appeal period and therefore staged ratings are not appropriate.  Hart, 21 Vet. App. at 510.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims (Court) has set out a test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the established schedular criteria are adequate to describe the severity and symptoms of the Veteran's FBD.  That disability is characterized by benign neoplasms that do not cause any significant alteration in size or form and these manifestations are contemplated by the rating criteria.  The Veteran has not described other functional effects of FBD that are "exceptional" or unusual that are not otherwise contemplated by the assigned evaluation.  FBD does not result in a disability picture with marked interference with employment or frequent periods of hospitalization.  Referral for consideration of an extraschedular rating is therefore not warranted. 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for a higher disability rating for fibrocystic breast disease must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for residuals of breast cancer status post right segmental mastectomy is granted.

Service connection for residuals of breast cancer is granted.

SMC based on loss of 25 percent or more of the tissue from the right breast is granted.

A compensable rating for fibrocystic breast disease is denied.



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


